1

2

3

4

5
                         IN FEDERAL DISTRICT COURT FOR
6
                       NORTH CAROLINA – MIDDLE DISTRICT
7

8
     ANORUO ASILONU, an individual,
9
                       Plaintiff,                No. 1:19-cv-01122-NCT-LPA
10

11       v.                                      PLAINTIFF’S MOTION FOR
                                                 ORDER OF WITHDRAWAL
12   BLESSING ASILONU, an individual,
     and ESTHER OKEIYI, and individual
13   and her marital community.
14                      Defendants.
15

16         For the reasons set forth in the accompanying brief, Plaintiff moves this

17   Court under Local Rule 83.1(e)(1) for an order withdrawing attorneys Jocelyn

18   Singletary and Mary Okeiyi as attorneys of record for Defendant Blessing

19   Asilonu.

20               [The remainder of this page is intentionally left blank]

21

22

23

24

25
26

27                                                  Immigration Support Advocates
     MOTION – PAGE 1
                                                     113 Cherry Street, ECM# 45921
                                                         Seattle, WA 98104-2205
                                                             (844) 557-3646


        Case 1:19-cv-01122-NCT-LPA Document 81 Filed 06/11/20 Page 1 of 4
1    Respectfully submitted,

2    Date: June 11, 2020 (EST),

3     MORGAN & CESANELLI LAW                  IMMIGRATION SUPPORT ADVOCATES
4
      By: /s/Valeria Cesanelli                By: /s/Greg McLawsen
5         Valeria Cesanelli                       Greg McLawsen
          SBN 45735                               Washington State Bar #41870
6                                                 By Special Appearance
7    1051 Pemberton Hill Road,
     Suite 102                                Mailing address:
8    Apex, NC 27502                           113 Cherry Street, ECM# 45921
                                              Seattle, WA 98104-2205
9    Telephone: (919) 923-1577
10   valeria@morgancesanelli.com              Physical office:
                                              724 South Yakima Ave., Suite 100
11                                            Tacoma, WA 98405
12
                                              Tel. (844) 557-3646
13                                            greg@i-864.net

14   Attorneys for Plaintiff Anoruo Asilonu
15

16

17

18

19

20

21

22

23

24

25
26

27                                                Immigration Support Advocates
     MOTION – PAGE 2
                                                   113 Cherry Street, ECM# 45921
                                                       Seattle, WA 98104-2205
                                                           (844) 557-3646


        Case 1:19-cv-01122-NCT-LPA Document 81 Filed 06/11/20 Page 2 of 4
1                           CERTIFICATION OF WORD COUNT

2        Pursuant to LR 7.3(d)(1), Counsel certifies that the total word count in the

3    foregoing document including the body of the brief, headings, footnotes and

4    attorney signature block totals 154.

5    Dated: June 11, 2020 (EST),
6
     By: /s/Greg McLawsen
7       Greg McLawsen
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27                                                  Immigration Support Advocates
     MOTION – PAGE 3
                                                     113 Cherry Street, ECM# 45921
                                                         Seattle, WA 98104-2205
                                                             (844) 557-3646


        Case 1:19-cv-01122-NCT-LPA Document 81 Filed 06/11/20 Page 3 of 4
1                             CERTIFICATE OF SERVICE

2
          I hereby certify that today I will electronically file the foregoing document
3    with the Clerk of Court using the CM/ECF system, which will then send a
     notification of such filing to the following:
4

5
      Manner of service:                 Jocelyn Davis Singletary, Esq.
6
                                         Singletary Law Firm
7     CM/ECF                             Attorney for Esther Okeiyi, Blessing
                                         Okeiyi & Sunny Okeiyi
8                                        4801 E. Independence Blvd., Suite 501
                                         Charlotte, NC 28212
9
                                         jdsingletary@singletarylawfirm.com
10

11    Manner of service:                 Mary Nnene Okeiyi
                                         Attorney for Esther Okeiyi, Blessing
12
      CM/ECF                             Okeiyi & Sunny Okeiyi
13                                       4801 E Independence Blvd, Suite 501
                                         Charlotte, NC 28212
14                                       mary.n.okeiyi@gmail.com
15

16

17
      Dated: June 11, 2020 (EST),
18
      By: /s/ Greg McLawsen
19    Greg McLawsen
20

21

22

23

24

25
26

27                                                    Immigration Support Advocates
     MOTION – PAGE 4
                                                       113 Cherry Street, ECM# 45921
                                                           Seattle, WA 98104-2205
                                                               (844) 557-3646


        Case 1:19-cv-01122-NCT-LPA Document 81 Filed 06/11/20 Page 4 of 4
